Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Swanson on December 27, 2021.

The application has been amended as follows: 
Claim 12 has been amended as follows:
The implant system as claimed in claim 1, wherein the indexing (4) corresponds with a proximal recess (17) of [[the]] a second tooth replacement component (11) which is matched to a geometry of the indexing (4). 

Claim 13 has been amended as follows:
The implant system as claimed in claim 12, wherein the second tooth replacement component (11) comprises the proximal recess (17) in a form of a polygon on a side that corresponds with the indexing (4).


The implant system as claimed in claim 12, wherein the proximal recess (17) of the second tooth replacement component (11) interacts in a positive locking manner with the indexing (4) of the implant (1) such that said recess (17) is aligned precisely at a desired angular position in relation to the inner polygon (3) of the receiving opening (2) of the implant. 

Claim 16 has been amended as follows:
The implant system as claimed in claim 15, wherein the proximal recess (17) of the second tooth replacement component (11) engages axially in the indexing with reference to a longitudinal axis of the implant. 

Claim 17 has been amended as follows:
The implant system as claimed in claim 15, wherein the second tooth replacement component (11) is constructed in two parts, a first part (12) includes a 

Claim 18 has been amended as follows:
The implant system as claimed in claim 17, wherein the second tooth replacement component (11) comprises an impression coping (18) which includes a retaining pin (14) as the first part and a transfer coping (15) as the second part. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed tooth implant system comprising a tooth replacement component including a stem and an implant, the implant comprising a receiving opening, wherein a further portion of the receiving opening comprises a fitting cylinder bore, wherein the fitting cylinder bore includes a length with a cylindrical lateral surface that is overlapped in the axial direction by an internal thread, wherein the internal thread forms a threaded connection with the stem of the tooth replacement component and portion of the cylindrical lateral surface exposed between wrappings of the internal thread form a fit in direct contact with the stem and wherein 50% to 80% of the cylindrical lateral surface of the length of the fitting cylinder bore is overlapped by the internal thread, wherein the threaded connection comprises a clearance fit around all surfaces of the internal thread between the internal thread and the corresponding external thread of the stem and forms an adhesive drainage channel in combination with the other claimed limitations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HEIDI M EIDE/           Primary Examiner, Art Unit 3772            
12/28/2021